UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7587


EDWIN MILLER,

                Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, Director Virginia D.O.C.; KEITH W. DAVIS,
Warden Sussex I State Prison; J. BOONE, Assistant Warden;
CURRY, Lt.; Lieutenant Supervisor; RICKS, Sgt.; Sergeant
Supervisor; C. W. COOK, Correctional Officer; J. E. SAUCEDO,
Correctional   Officer;  CLINTON,  O.S.S.;   Office  Service
Specialist; WENDY S. HOBBS, Regional Administrator; OFFICER
STEPHENSON, a/k/a Stevens,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-00978-AJT-JFA)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Edwin Miller, Appellant Pro Se. John Michael Parsons, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Edwin Miller appeals the district court’s order dismissing

the claims against Defendant Cook without prejudice and granting

summary judgment to the remaining Defendants.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Miller v. Clarke,

No. 1:14-cv-00978-AJT-JFA (E.D. Va. filed Oct. 26, 2016; entered

Oct. 28, 2016).         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       2